
	
		III
		110th CONGRESS
		1st Session
		S. RES. 381
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Feingold (for
			 himself, Mr. Dodd,
			 Mr. Leahy, Mr.
			 Kerry, Mr. Casey,
			 Mr. Menendez, and
			 Mr. Durbin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Remembering and commemorating the lives and
		  work of Maryknoll Sisters Maura Clarke and Ita Ford, Ursuline Sister Dorothy
		  Kazel, and Cleveland Lay Mission Team Member Jean Donovan, who were executed by
		  members of the Armed Forces of El Salvador on December 2,
		  1980.
	
	
		Whereas on December 2, 1980, four churchwomen from the
			 United States, Maryknoll Sisters Maura Clarke and Ita Ford, Ursuline Sister
			 Dorothy Kazel, and Cleveland Lay Mission Team Member Jean Donovan, were
			 violated and executed by members of the National Guard of El Salvador;
		Whereas in 1980, Maryknoll Sisters Maura Clarke and Ita
			 Ford were working in the parish of the Church of San Juan Bautista in
			 Chalatenango, El Salvador, providing food, transportation, and other assistance
			 to refugees, and Ursuline Sister Dorothy Kazel and Cleveland Lay Mission Team
			 Member Jean Donovan were working in the parish of the Church of the Immaculate
			 Conception in La Libertad, El Salvador, providing assistance and support to
			 refugees and other victims of violence;
		Whereas these four churchwomen from the United States
			 dedicated their lives to working with the poor of El Salvador, especially women
			 and children left homeless, displaced, and destitute by the civil war in El
			 Salvador;
		Whereas these four churchwomen from the United States were
			 among the more than 70,000 civilians who were murdered during the course of the
			 civil war in El Salvador;
		Whereas on May 23 and May 24, 1984, five members of the
			 National Guard of El Salvador, Subsergeant Luis Antonio Colindres Aleman,
			 Daniel Canales Ramirez, Carlos Joaquin Contreras Palacios, Francisco Orlando
			 Contreras Recinos, and Jose Roberto Moreno Canjura, were found guilty by the El
			 Salvador courts of the executions of these four churchwomen from the United
			 States and were sentenced to 30 years in prison, marking the first time in El
			 Salvador history in which a member of the Armed Forces of El Salvador was
			 convicted of murder by an El Salvador judge;
		Whereas the United Nations Commission on the Truth for El
			 Salvador was established under the terms of the historic January 1992 Peace
			 Accords that ended 12 years of civil war in El Salvador and was charged to
			 investigate and report to the El Salvador people on human rights crimes
			 committed by all sides during the course of the civil war;
		Whereas in March 1993, the United Nations Commission on
			 the Truth for El Salvador found that the execution of these four churchwomen
			 from the United States was planned, that Subsergeant Luis Antonio Colindres
			 Aleman carried out orders from a superior to execute them, that then Colonel
			 Carlos Eugenio Vides Casanova, then Director-General of the National Guard and
			 his cousin, Lieutenant Colonel Oscar Edgardo Casanova Vejar, then Commander of
			 the Zacatecoluca military detachment where the murders were committed, and
			 other military personnel knew that members of the National Guard had committed
			 the murders pursuant to orders of a superior, and that the subsequent coverup
			 of the facts adversely affected the judicial investigation into the murders of
			 the churchwomen;
		Whereas the United Nations Commission on the Truth for El
			 Salvador determined that General Jose Guillermo Garcia, then Minister of
			 Defense, made no serious effort to conduct a thorough investigation of
			 responsibility for the murders of these four churchwomen from the United
			 States;
		Whereas the families of these four churchwomen from the
			 United States continue their efforts to determine the full truth surrounding
			 the murders of their loved ones, appreciate the cooperation of United States
			 Government agencies in disclosing and providing documents relevant to the
			 murders of the churchwomen, and pursue requests to release to the family
			 members the few remaining undisclosed documents and reports pertaining to the
			 case;
		Whereas the families of these four churchwomen from the
			 United States appreciate the ability of those harmed by violence to bring suit
			 against El Salvador military officers in United States courts under the Torture
			 Victim Protection Act of 1991 (28 U.S.C. 1350 note);
		Whereas the lives of these four churchwomen from the
			 United States have, for the past 27 years, served as inspiration for and
			 continue to inspire Salvadorans, Americans, and people throughout the world to
			 answer the call to service and to pursue lives dedicated to addressing the
			 needs and aspirations of the poor, the vulnerable, and the disadvantaged,
			 especially among women and children;
		Whereas the lives of these four churchwomen from the
			 United States have also inspired numerous books, plays, films, music, religious
			 events, and cultural events;
		Whereas schools, libraries, research centers, spiritual
			 centers, health clinics, women's and children's programs in the United States
			 and in El Salvador have been named after or dedicated to Sisters Maura Clarke,
			 Ita Ford, Dorothy Kazel, and lay missionary Jean Donovan;
		Whereas the Maryknoll Sisters, headquartered in Ossining,
			 New York, the Ursuline Sisters, headquartered in Cleveland, Ohio, numerous
			 religious task forces in the United States, and the Salvadoran and
			 international religious communities based in El Salvador annually commemorate
			 the lives and martyrdom of these four churchwomen from the United
			 States;
		Whereas the historic January 1992 Peace Accords ended 12
			 years of civil war in El Salvador and have allowed the Government and the
			 people of El Salvador to achieve significant progress in creating and
			 strengthening democratic, political, economic, and social institutions in El
			 Salvador; and
		Whereas December 2, 2007, marks the 27th anniversary of
			 the deaths of these four spiritual, courageous, and generous churchwomen from
			 the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)remembers and
			 commemorates the lives and work of Sisters Maura Clarke, Ita Ford, and Dorothy
			 Kazel and lay missionary Jean Donovan;
			(2)extends sympathy
			 and support for the families, friends, and religious communities of these four
			 churchwomen from the United States;
			(3)continues to find
			 inspiration in the lives and work of these four churchwomen from the United
			 States;
			(4)calls upon the
			 people of the United States and religious congregations to participate in
			 local, national, and international events commemorating the 27th anniversary of
			 the martyrdom of these four churchwomen from the United States;
			(5)recognizes that
			 while progress has been made in El Salvador during the post-civil war period,
			 the work begun by these four churchwomen from the United States remains
			 unfinished and social and economic hardships persist among many sectors of El
			 Salvador society; and
			(6)calls upon the
			 President, the Secretary of State, the Administrator of the United States
			 Agency for International Development, and the heads of other United States
			 Government agencies to continue to support and collaborate with the Government
			 of El Salvador and with private sector, nongovernmental, regional,
			 international, and religious organizations in their efforts to reduce poverty
			 and hunger and to promote educational opportunity, health care, and social
			 equity for the people of El Salvador.
			
